Citation Nr: 1106959	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, 
Arkansas


THE ISSUE

Whether an overpayment of benefits based on dependency, in the 
calculated amount of $5,280.40, is valid.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from May 1969 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) 
from a decision of the Committee on Waivers and Compromises 
(Committee) at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  


FINDINGS OF FACT

1.   A May 1999 rating decision granted entitlement to a total 
rating based on unemployability due to service connected 
disability (TRIU) and eligibility to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.

2.  The RO was notified by the VA education center in September 
2004 that the Veteran's child had elected Chapter 35 education 
benefits effective August 25, 2004.  

3.  For the period from August 2004 to October 2006, the Veteran 
was paid for his child based on his school attendance while his 
child was concurrently receiving Chapter 35 benefits.

4.  VA bears sole responsible for the erroneous payment of 
benefits due to administrative error.




CONCLUSION OF LAW

Due to VA's administrative error, the overpayment of educational 
assistance benefits since August 22, 2005, is invalid.  10 
U.S.C.A. §§ 16161-16165 (West 2002); 38 U.S.C.A. § 5302 (West 
2002 & Supp. 2010); 38 C.F.R. 21.7540, 21.7550 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements set forth in the Veteran's Claims 
Assistance Act of 2000 (VCAA) and its implementing regulations 
are not required because the issue presented involves a claim for 
waiver of recovery of overpayment of VA benefits.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to 
assist provisions of the VCAA do not apply to chapter 53 waiver 
of recovery matters, as chapter 53 already contains its own 
notice provisions).  Nevertheless, the Board has reviewed the 
case for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support of 
his request for a waiver of debt.  The Board concludes from that 
review that the requirements for the fair development of the 
claims have been met.

Analysis

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment 
may arise from virtually any benefits program administered 
pursuant to VA law, including pension, compensation, dependency 
and indemnity compensation (DIC), education educational 
assistance benefits and subsistence allowance, insurance 
benefits, burial and plot allowances, clothing allowance, and 
automobile or other conveyance and adaptive equipment allowances.  
38 C.F.R. § 1.956(a).

The issue of the validity of a debt is a threshold determination 
that must be made prior to a decision on a request for waiver of 
the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  If the debt were the result solely of administrative 
error, the effective date of the reduction of benefits would be 
the date of the last payment based on this error; consequently, 
there would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative error.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b), 21.7635(q)(2); 
see Erickson v. West, 13 Vet. App. 495, 499 (2000).

However, where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's knowledge, 
the effective date of the discontinuance of the erroneous payment 
is the date the award became erroneous, but not earlier than the 
date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 
(1997).  Thus, a finding of administrative error requires not 
only error on the part of VA, but that the beneficiary be unaware 
that the payments are erroneous.  38 U.S.C.A. § 5112 (b)(2); 38 
C.F.R. § 3.500(b).

If the claimant fails to provide full disclosure of facts or due 
to the amount of the overpayment should know an error has been 
made, yet accepts the payment, the overpayment will not be 
considered due to administrative error.  See VA Manual 22- 4, 
Part III, § 2.03.  An example of when administrative error 
applies is when VA erroneously interprets the law to allow 
payment of greater benefits than the legislative intent.  Another 
example of when administrative error does not apply is when the 
claimant accepts an amount that is patently excessive.  Id.

The law provides that the payment of both a dependency allowance 
as part of a Veteran's disability compensation benefits and 
educational assistance under Chapter 35 constitutes a duplication 
of benefits that is strictly prohibited after the child has 
elected to receive the latter benefit.  See 38 U.S.C.A. § 3562 
(West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2010).  The 
Veteran contends that if the mistaken payment of benefits had 
been discovered in a timely fashion, a debt would not have been 
created.  

As the Veteran was not legally entitled to these benefits during 
this period, then it must be shown that VA was solely responsible 
for the erroneous payment of excess benefits.  In order for the 
overpayment to be considered the result of sole administrative 
error, and for the Veteran to consequently not be liable for the 
debt, the Veteran must not have known, or should have known, that 
the dependency payments were erroneous.  After reviewing the 
available evidence, the Board finds that the overpayment was 
created solely as a result of VA administrative error and it 
cannot, therefore, be held to have been properly created.

VA's adjudication procedure manual, M21-1, Part IV, Section 
14.13, provides that following authorization of an award of 
dependents education assistance (DEA) benefits, action should be 
taken to reduce or discontinue disability awards based on the 
school attendance of a child.  Here, the record shows that the VA 
Education Center timely notified the RO in September 2004 that 
the Veteran's child had elected to receive Chapter 35 benefits.  
No action was taken until October 2006, when the RO indicates 
that "VA subsequently learned" that the child was receiving 
education benefits.

The evidence of record does not demonstrate that the Veteran had 
knowledge that he was receiving benefits to which he was not 
entitled, or that he otherwise acted or failed to act in such a 
way as to perpetuate the error. He submitted information as 
periodically requested by the RO.  There is no evidence that he 
provided VA with any false information or failed to notify VA of 
any other relevant information that would have precluded 
eligibility.

In essence, there appears to be no logical explanation for the 
RO's failure to discontinue the additional payments of disability 
benefits based on a dependent child, in light of the Education 
Center's notification of the award of Chapter 35 benefits.  
Accordingly, the Board finds that the overpayment was solely the 
result of VA administrative error, and that the debt therefore 
was not properly created and cannot legally be charged to the 
Veteran.





ORDER

The debt created by overpayment of dependency benefits for the 
period from August 2004 to October 2006 is invalid.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


